DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the first gripping”  on line 5 should be changed to “the second gripping” to be consistent with the applicant’s intent.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH06-52806U.
As to claim 1, JPH06-52806U discloses a gripping tool, as illustrated in Figures 1-9, comprising first and second arms (2,4) connected to each other at proximal ends (@6) thereof; a first gripping portion (2c) at a distal end of the first arm, the first gripping portion having a first gripping surface (2d); and a second gripping portion (4c) at a distal end of the second arm, the second gripping portion having a second gripping surface (4d), wherein the first and second arms are configured such that the first and second gripping surfaces are in planar contact with each other when the first and second arms are pressed in closing directions toward each other (see Figures 4-5), at least one of the first and second gripping portions is an elastic part extending toward the proximal end, and the elastic part is configured to (a pair of arms having a holding portion at one end and elastically connected at the other end – see paragraph [0006] of the Google Patents English Translation), when the first and second arms are further pressed in the closing directions from a state in which the first and second gripping surfaces are in planar contact with each other, be elastically deformed while maintaining the planar contact between the first gripping surface and the second gripping surface.
With claim 2, the proximal ends of the first and second arms are elastically connected to each other such that, when the pressing on the first and second gripping portions in contact with each other in a closed state is cancelled, the first and second gripping portions return to an open state in which the first and second gripping portions are spaced apart from each other (see Figures 1-2, 4-5, and 7).
With claim 5, at least one of the first and second arms has a stopper (8,10,12,14) configured to set an amount of movement of the arm for a case in which the arm is pressed.
With claim 7, the gripping tool is a pair of tweezers capable of using for hair, thorns or fine fish bones.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JPH06-52806U in view of JP2017-192458A.
JPH06-52806U discloses the first and second gripping surfaces to have ridges.  JP2017-192458A teaches a pincher comprising first and second arms (10) having first and second gripping surfaces (10a) to be flat (see Figure 8).  
Thus, the manner of enhancing a particular device (gripping tool) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in JP2017-192458A.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art gripping tool of JPH06-52806U and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that modifying the first and second gripping surfaces of the first and second arms .
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Swarth, Olson, McDonald, Anderson, and Chester are cited as being relevant art, because each prior art shows a gripping tool comprising first and second arms and first and second gripping portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651